Citation Nr: 0700150	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-09 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether an overpayment of disability compensation benefits, 
in the original amount of $96,339.60, was properly created.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran-appellant served on active duty from May 1971 to 
June 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 administrative decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO), that determined that an overpayment of 
disability compensation had been created due to the 
incarceration of the veteran following a conviction for a 
felony.  In a March 2005 statement of the case, the RO 
determined that the original overpayment was properly created 
and calculated in the amount of $96,339.60.  The veteran 
ultimately perfected an appeal as to the question of the 
creation of the original overpayment in the amount of 
$96,339.60, including whether that amount was properly 
calculated.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  Effective January 1984, the veteran was entitled to VA 
compensation based on a service-connected disability rating 
of 70 percent.

2.  VA was informed in February 2004 that the veteran had 
been incarcerated at a state penal institution since April 8, 
1994 due to the commission of a felony; it was thereafter 
proposed by the RO that the veteran's compensation benefits 
be reduced from the 70 percent service connected disability 
rate of payment to the 10 percent rate service connected 
disability rate of payment, effective from June 7, 1994, 
thereby creating a $96,339.60 overpayment of benefits.


CONCLUSION OF LAW

The overpayment of the Veteran's VA compensation benefits in 
the amount of $96,339.60 from June 7, 1994 to March 1, 2004, 
was properly created.  38 U.S.C.A. § 1114(a), 5313(a)(c)(d) 
(West 2002); 38 C.F.R. § 3.665(a)(c)(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities to provide pertinent 
evidence in support of his claim that the creation of the 
overpayment was invalid.  The veteran has provided no 
evidence in response to these overtures.  In addition, the 
veteran was presented an opportunity for a hearing in this 
case, but ultimately waived his request for a hearing.  
Further development and further expending of VA's resources 
is not warranted.  

Analysis

The appellant has challenged the validity of the creation of 
the overpayment of disability compensation benefits in the 
amount of $96,339.60.  The RO found that the overpayment was 
properly created against the veteran.  

The basic facts of this case are not in dispute.  The veteran 
was separated from active service in the United States Air 
Force in June 1979.  At the time of his separation, he was 
deemed qualified for disability retirement pay from the 
service department.  Review of the record reflects that in a 
September 1979 rating decision, the veteran was granted 
service connection for paranoid schizophrenia and assigned a 
50 percent evaluation, effective from June 1979.  Based upon 
that decision, the veteran was awarded VA disability 
compensation benefits and was notified of his rights and 
responsibilities related to receipt of VA benefits.  In 
January 1980, the veteran elected to waive his receipt of 
retirement pay in lieu of his receipt of VA disability 
compensation, and filed the necessary documents with the 
service department to implement that election. 

In a June 1980 rating decision, the disability evaluation for 
paranoid schizophrenia was increased from a 50 percent rating 
to a 100 percent rating, effective from June 1980.  In an 
October 1983 rating decision, the disability evaluation for 
paranoid schizophrenia was decreased from a 100 percent 
rating to a 70 percent rating, effective from January 1984.  
The veteran was thereafter in receipt of monthly disability 
compensation at that rate.  

In November 2003, the veteran's sister contacted the VA and 
reported that the veteran was in prison in an Arizona state 
prison complex, and that he had been in prison for the last 
10 years.  

In January 2004, the veteran directed two letters to the VA 
to inquire as to why he had not received a VA compensation 
payment since May 2003.  

In February 2004, the RO conducted an inmate database search 
with the Arizona state prison system and determined that the 
veteran had been incarcerated serving a life term from April 
8, 1994, in a state penal institution and that he continued 
to be incarcerated.  Based upon this information, in March 
2004, VA proposed to reduce the veteran's VA disability 
compensation to 10 percent, effective from 61 days from the 
date of his incarceration, which was June 7, 1994.  

In March 2004, the veteran's disability compensation benefits 
were reduced to 10 percent effective from June 7, 1994, based 
on his incarceration in a state penal institution.  This 
action created an overpayment of $96,339.60.

In May 2004, a retroactive monthly VA compensation check in 
the amount of $10,080.00, was mailed to the veteran at his 
prison address.  It was returned to the Treasury Department, 
however, and applied to the outstanding balance of the 
overpayment.  Thereafter, monthly compensation benefits to 
the veteran at the 10 percent rate for May 2004 through 
February 2005 were withheld and applied to the outstanding 
balance of the original overpayment.  As of the date of the 
issuance of the March 2005 statement of the case, the 
outstanding balance of the overpayment was calculated to have 
been $85, 195.60.  Notwithstanding, it is the validity of the 
original amount of the overpayment, $96,339.60, that is at 
issue.  

The veteran has asserted that the overpayment in question was 
invalidly created.  Specifically, he has argued that since it 
was VA that reduced his disability benefits to 10 percent, 
effective from June 7, 1994, it was VA's responsibility to 
notify the United States Air Force so that his retirement pay 
could be reinstated, effective from the date of the 
overpayment.  The veteran asserts that the back payment of 
retirement pay that the Air Force owes would easily cover the 
entire amount of the overpayment.  

The law of the case is clear.  Generally, a veteran who is 
incarcerated in a federal, state, or local penal institution 
in excess of 60 days for conviction of a felony committed 
after October 7, 1980 and has a combined rating of 20 percent 
or more shall not be paid compensation in excess of the 
amount payable for a disability evaluated as 10 percent 
disabling beginning on the 61st day of incarceration.  
38 U.S.C.A. § 5313 (West 2002); 38 C.F.R.§ 3.665 (2006).

"Presumption of regularity" supports the official acts of 
public officers, to include proper mailing of notification of 
decisions) and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties. Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926). While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), The 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

Essentially, the Board must determine if the veteran's debt 
due to overpayment of his veteran's benefits was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
For an improper creation of the overpayment, there would have 
to be evidence that the veteran was legally entitled to VA 
compensation benefits at the 70 percent disability rate while 
he was incarcerated during the period from June 7, 1994 
through March 1, 2004; or, if he was not legally entitled to 
these benefits during this period, then it must be shown that 
the VA was solely responsible for the erroneous payment of 
excess benefits.  

In the veteran's case there is no dispute that his 
incarceration in a penal institution for a felony commenced 
on April 8, 1994.  Under the terms of 38 U.S.C.A. § 1114(a), 
June 7, 1994, the 61st day of incarceration, was the proper 
date for the reduction of his compensation benefits to the 10 
percent rate.  Clearly, under the law the veteran was not 
legally entitled to VA compensation benefits at the 70 
percent disability rate while he was incarcerated during the 
period from June 7, 1994 through March 1, 2004, the date of 
the initiation of the reduction of compensation benefits to 
the 10 percent rate.  

VA audits have determined the amount that the veteran was 
paid in disability compensation benefits during the period in 
question, June 7, 1994 through March 1, 2004, was 
$107,614.20.  These audits have also determined that the 
amount that the veteran was due for compensation payments at 
the reduced 10 percent rate was $11,274.60.  The difference 
between what the veteran was paid and what he was legally due 
because of his incarceration, represents the amount of the 
overpayment in question, $96,339.60.  There is no evidence 
that the original calculated overpayment and debt in that 
amount is incorrect.  

The veteran has contended instead that the overpayment should 
not have been created because VA should have unilaterally 
informed the Department of the Air Force of the overpayment 
in question, and should have taken the necessary steps to 
have the veteran's retirement benefits reinstated.  First, 
the Board is not aware of any obligation on the part of VA to 
take such measures in the case of an overpayment due to 
incarceration or otherwise.  Second, the provisions of 
38 U.S.C.A. § 5313; 38 C.F.R. § 3.655(a) are applicable 
regardless of the veteran's status as a potential recipient 
of service department retirement benefits.  Further, the 
record shows that when the veteran was awarded disability 
benefits, he was advised of the importance of promptly 
informing VA of any change in his address.  While he may not 
have been aware of the need to inform VA of his 
incarceration, he was clearly informed of the need to provide 
current information as to address.  Had the veteran complied 
with the RO's instructions and informed the RO of his change 
in address, he would have in effect informed VA of his 
incarceration.

Moreover, the evidence does not show that the VA was in any 
way responsible for the erroneous payment of excess benefits 
in violation of 38 U.S.C.A. § 1114(a) while the veteran was 
incarcerated.  There is simply no indication in the record 
that the VA knew or should have known that the veteran was 
incarcerated during the period in question until the RO was 
so informed by the veteran's sister and the state 
correctional institution in February 2004, almost ten years 
after the veteran was imprisoned.

In view of the above, the Board finds that the overpayment of 
$96,339.60 was properly created by the application of 38 
U.S.C.A. § 1114(a) effective on the 61st day following the 
date of the veteran's incarceration in April 1994 for a 
felony conviction.  In such a case as this, the question of 
the propriety of the creation of overpayment is determined by 
the law and not the evidence.  The veteran's claim regarding 
the propriety of the creation of the overpayment in the 
calculated amount of $96,339.60 must be denied because of the 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

The overpayment of disability compensation benefits, in the 
original amount of $96,339.60, was properly created and 
assessed against the veteran.


____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


